In an action, inter alia, to recover damages for dental malpractice, the defendants appeal from an order of the Supreme Court, Queens County (Satterfield, J.), dated October 16, 2008, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendants’ motion for summary judgment dismissing the complaint based on the conflicting opinions of the defendants’ and the plaintiffs experts (see Roca v Perel, 51 AD3d 757 [2008]; Bengston v Wang, 41 AD3d 625 [2007]; Graham v Mitchell, 37 AD3d 408 [2007]; Feinberg v Feit, 23 AD3d 517, 518 [2005]; see generally Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Spolzino, J.P., Santucci, Florio and Balkin, JJ., concur.